Title: From Thomas Jefferson to John O’Bannon, 14 April 1781
From: Jefferson, Thomas
To: O’Bannon, John



Sir
Richmond April 14th. 1781

Your letter on the Subject of the Commission came duly to Hand but not having a Council it is out of my Power to have any Thing done with it. I somewhat question too whether if a permanent Commission be expected they would not suppose it necessary to have a  resignation from Major Buckner himself. If only a Commission during the Continuance of Your Men in the field be desired, such a Resignation might be dispensed with. I am &c,

T. J.

